     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jamar Richardson
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10                                                   )
                                                     )
11                                                   )
     UNITED STATES OF AMERICA,                       )   CASE NO: 2:20-cr-295-JCM-EJY
12              Plaintiff,                           )
                                                     )   STIPULATION TO CONTINUE MOTION
13                                                   )   DEADLINES
                     vs.                             )
14                                                   )   (Fourth Request)
     JOSHUA COLA and JAMAR                           )
15   RICHARDSON,                                     )
               Defendants.                           )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          IT IS HEREBY STIPULATED AND AGREED by JAMAR RICHARDSON, by and

20   through his attorney, JAMES A. ORONOZ ESQ.; JOSHUA COLA, by and through his

21   attorney, NISHA BROOKS-WHITTINGTON; and the United States of America, by and

22   through MELANEE SMITH, ESQ., Assistant United States Attorney as follows:

23          IT IS HEREBY STIPULATED AND AGREED, by and between the parties herein

24   that they shall have to and including July 19, 2021, to file any and all pretrial motions and

25   notices of defense.

26          IT IS HEREBY STIPULATED AND AGREED, by and between the parties that they

27   shall have to and including August 2, 2021, to file any and all responsive pleadings.

28


                                                     1
            Case 2:20-cr-00295-JCM-EJY Document 57 Filed 05/28/21 Page 2 of 6




 1           IT IS STIPULATED AND AGREED, by and between the parties that they shall
 2   have to and including August 16, 2021, to file any and all replies to dispositive motions.
 3          IT IS FURTHER STIPULATED AND AGREED, by and between the parties that the
 4   current trial date of October 18, 2021, will remain on calendar and unchanged, with a
 5   Calendar Call of October 13, 2021.
 6          The request for a continuance is based upon the following:
 7          1.      The parties require additional time to review the discovery and determine
 8                  whether there are issues that must be litigated before proceeding to trial.

 9          2.      The additional time requested by this Stipulation is excludable in computing
                    the time within which the trial herein must commence pursuant to the Speedy
10
                    Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), considering
11                  the factors under Title 18, United States Code §§ 3161(h)(7)(B)(i) and
                    3161(h)(7)(B)(iv).
12
            3.      The parties agree that the deadlines for pretrial motions and notices of
13
                    defense should also be continued.
14
            4.      JAMAR RICHARDSON is in custody and he does not oppose the requested
15                  continuance.
16
            5.      JOSHUA COLA is in custody and he does not oppose the requested
17                  continuance.
18          6.      The Government has no objection to the continuance.
19
            7.      Denial of this request for continuance would deny the defendants the
20                  opportunity to effectively prepare for trial.
21          8.      The additional time requested herein is not sought for purposes of delay.
22
            9.      Additionally, denial of this request for continuance could result in a
23                  miscarriage of justice.
24                  This is the fourth stipulation to continue filed herein.
25   ///

26   ///
27
     ///
28


                                                      2
           Case 2:20-cr-00295-JCM-EJY Document 57 Filed 05/28/21 Page 3 of 6




 1   DATED: May 26th , 2021
 2          Respectfully submitted,
 3   /s/ James A. Oronoz        .                  /s/ Melanee Smith
 4   James A. Oronoz, Esq.                         Melanee Smith, Esq.
     Oronoz & Ericsson, LLC                        Assistant United States Attorney
 5   1050 Indigo Drive, Suite 120                  501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89145                       Las Vegas, Nevada 89101
 6   Attorney for Jamar Richardson                 Attorney for the United States of America
 7
 8   /s/ Nisha Brooks-Whittington       .
     Nisha Brooks-Whittington, Esq.
 9   Federal Public Defender, District of Nevada
10   411 E. Bonneville Ave.
     Las Vegas, Nevada 89101
11   Attorneys for Joshua Cola
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
            Case 2:20-cr-00295-JCM-EJY Document 57 Filed 05/28/21 Page 4 of 6




 1   JAMES A. ORONOZ, ESQ.
 2   Nevada Bar No. 6769
     Oronoz & Ericsson, LLC
 3   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 4   Telephone: (702) 878-2889
     Facsimile: (702) 522-1542
 5   jim@oronozlawyers.com

 6   Attorney for Jamar Richardson
 7                             UNITED STATES DISTRICT COURT
 8                          DISTRICT OF NEVADA
                                    ***
 9                                   )
                                     )
10                                   )
     UNITED STATES OF AMERICA,       ) CASE NO: 2:20-cr-295-JCM-EJY
11              Plaintiff,           )
                                     )
12                                   ) ORDER
                vs.                  )
13                                   ) (Fourth Request)
     JOSHUA COLA and JAMAR           )
14   RICHARDSON,                     )
               Defendants.           )
15                                   )
                                     )
16                                   )
                                     )
17
18                                      FINDINGS OF FACT
19
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
20
     Court finds:
21
22      1. The parties require additional time to review the discovery and determine whether
           there are issues that must be litigated before proceeding to trial.
23
24      2. The additional time requested by this Stipulation is excludable in computing the time
           within which the trial herein must commence pursuant to the Speedy Trial Act, Title
25         18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
26         18, United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

27      3. The parties agree that the deadlines for pretrial motions and notices of defense
           should also be continued.
28


                                                   4
              Case 2:20-cr-00295-JCM-EJY Document 57 Filed 05/28/21 Page 5 of 6




           4. JAMAR RICHARDSON is in custody and he does not oppose the requested
 1
              continuance.
 2
           5. JOSHUA COLA is in custody and he does not oppose the requested continuance.
 3
           6. The Government has no objection to the continuance.
 4
 5         7. Denial of this request for continuance would deny the defendants the opportunity to
              effectively prepare for trial.
 6
 7         8. The additional time requested herein is not sought for purposes of delay.

 8         9. Additionally, denial of this request for continuance could result in a miscarriage of
              justice.
 9
10
                                      CONCLUSIONS OF LAW
11
12            The ends of justice served by granting said continuance outweigh the best interests
13
     of the public and the defendants in a speedy trial, since the failure to grant said continuance
14
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient
15
16   time and the opportunity within which to be able to effectively and thoroughly prepare for

17   trial, taking into account the exercise of due diligence.
18
              The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
19
     United States Code, Section § 3161 (h)(7)(A), when considering the factors under Title 18,
20
     United States Code, Section § 3161 (h)(7)(B)(i), (iv).
21
22   ///

23   ///
24
     ///
25
     ///
26
27   ///

28   ///


                                                      5
                                                  ORDER
 1
 2           IT IS THEREFORE ORDERED that the parties shall have to and including July 19,
 3   2021, to file any and all pretrial motions and notices of defense.
 4          IT IS THEREFORE ORDERED that the parties shall have to and including August 2,
 5   2021, to file any and all responsive pleadings.
 6          IT IS THEREFORE ORDERED that the parties shall have to and including August
 7   16, 2021, to file any and all replies to dispositive motions.
 8          IT IS FURTHER THEREFORE ORDERED shall the current trial date of October 18,
 9   2021, will remain on calendar and unchanged, with a Calendar Call of October 13, 2021.
10
11                May 28,
            DATED AND DONE2021.
                             this _____ day of __________, 2021.

12
13
                                                             ________________________________
14                                                           UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       6
